DETAILED ACTION
In Applicant’s Response filed 7/26/22, Applicant has amended claims 1-3 and 5. Claims 6, 9 and 10 have been cancelled. Currently, claims 1-5 and 7-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arbesman et al (US 2017/0049629) in view of Brenneman et al (US 2008/0269657).
With respect to claim 1, Arbesman discloses a method for scar care (“method for treating a wound” – para [0017]; use of the tape in a wound care method is interpreted as including treatment of scars resulting from the wound), comprising:
a. providing a strip of woven material (para [0004] lines 4-5; tape 100 comprising strip 102 in figs 1-3; para [0047]; the strip 102 inherently must be “provided” for use)  having i) a first face and an opposed second face (para [0004] lines 5-6), ii) a length and a width (inherent properties shown in figs 1-3), wherein the width is shorter than the length (as shown in figs 1-2); iii) a length stretch ratio along the length and a width stretch ratio along the width (the strip is a “high stretch strip of woven material” – para [0047] and can be stretchable along its length and width – para [0049;0053] – thus the material inherently will have a length and width stretch ratio), wherein the width stretch ratio is greater than the length stretch ratio (the material is highly stretchable in at least one direction and, specifically, can be highly stretchable along its width – para [0049]; being highly stretchable along the width is interpreted to mean that the material is less stretchable or non-stretchable in the length direction); and iv) a first side portion  (right side of the strip), and a second side portion (left side of strip) spaced widthwise from the first side portion (as illustrated in the 1st annotated fig 1 below where a central portion separates the first and second side portions in the widthwise direction), wherein an adhesive is on the first face in a discontinuous pattern (one face of the strip has areas 110 that are covered by adhesive and areas 112 that are adhesive free providing a discontinuous adhesive pattern as shown in figs 2-3); wherein the second face comprises a release liner (liner 118 – figs 5-6; para [0059]) wherein the release liner comprises markings to assist in applying the strip on skin of a patient (perforations along boundary 120 are visual markings on liner 118 and are disclosed as facilitating staggered application of the lobes of the tape 100 to the user’s skin – para [0059]);
b.    adhering the first side portion of the strip to a patient’s skin on a first side of a scar (step a in para [0017]; a scar is interpreted as being present at the wound site);
c.    stretching the strip widthwise (step b in para [0017]; stretching “across” the wound is interpreted as widthwise stretching while stretching along the wound would be interpreted as stretching in the longitudinal direction of the tape strip); and
d.    adhering the second side portion of the strip to the patient’s skin on a second side of the scar (step c in para [0017]; a scar is interpreted as being present at the wound site).
1st ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image1.png
    613
    500
    media_image1.png
    Greyscale


Arbesman does not, however, explicitly disclose that the markings comprise numerical markings.
	Brenneman, however, teaches an adhesive overbandage which includes a release liner comprised of multiple parts which may be numbered to indicate the recommended order of removing the release liner parts (and thus the order for application of the parts of the bandage which covered by the different release liner parts) (see para [0043]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the release liner in Arbesman to comprise multiple parts which include numerical markings indicating an order in which the central and side portions of the release liner should be removed in order to facilitate stepwise application of the strip/tape, like the numbered release liners in Brenneman, in order assist with application of the device to a user’s body.
With respect to claim 2, Arbesman in view of Brenneman discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the tape further comprises a central portion between the first side portion and the second side portion (central portion of the strip is interpreted as being the area along longitudinal axis 114 at the center of the strip in figs 1-2; identified in the 1st annotated fig 1 above), and the first side portion comprises a first plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below), and the second side portion comprises a second plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below).
2nd ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image2.png
    613
    500
    media_image2.png
    Greyscale


With respect to claim 3, Arbesman in view of Brenneman discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the method further comprises e) adhering the central portion to the scar (para [0055] lines 4-6; the scar is interpreted as being present at the wound site).
With respect to claim 4, Arbesman in view of Brenneman discloses the invention substantially as claimed (see rejection of claim 2) but Arbesman does not explicitly disclose that step e) is carried out before step c), and step c) is carried out before steps b) and d). Arbesman does, however, disclose that the central portion can be adhered directly to a wound/scar (para [0055]; see rejection of claim 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have adhered the central portion of the strip to the skin (step e) before stretching the tape widthwise (step c) and thereafter adhering the first and second side portions of the tape to the skin in order to provide an anchoring point at the center of the strip to assist with proper placement of the strip on either side of a wound or scar.
	With respect to claim 5, Arbesman discloses a tape for scar care (“wound care tape” – abstract; use of the tape for wound care is interpreted as including treatment of scars resulting from the wound), comprising:
a. a strip of woven material (para [0004] lines 4-5; tape 100 comprising strip 102 in figs 1-3; para [0047])  having i) a first face and an opposed second face (para [0004] lines 5-6), ii) a length and a width (inherent properties shown in figs 1-3), wherein the width is shorter than the length (as shown in figs 1-2); iii) a length stretch ratio along the length and a width stretch ratio along the width (the strip is a “high stretch strip of woven material” – para [0047] and can be stretchable along its length and width – para [0049;0053] – thus the material inherently will have a length and width stretch ratio), wherein the width stretch ratio is greater than the length stretch ratio (the material is highly stretchable in at least one direction and, specifically, can be highly stretchable along its width – para [0049]; being highly stretchable along the width is interpreted to mean that the material is less stretchable or non-stretchable in the length direction); and iv) a longitudinally extending central portion (central portion of the strip is interpreted as being the area along longitudinal axis 114 at the center of the strip in figs 1-2), a first side portion on a first side of the central portion (right side of the strip), wherein the first side portion comprises a first plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below), and a second side portion on a second side of the central portion (left side of strip), wherein the second side portion comprises a second plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below); and 
b. an adhesive on the first face in a discontinuous pattern (one face of the strip has areas 110 that are covered by adhesive and areas 112 that are adhesive free providing a discontinuous adhesive pattern as shown in figs 2-3);
c. a release liner on the second face (liner 118 – figs 5-6; para [0059]) wherein the release liner comprises markings to assist in applying the strip on skin of a patient (perforations along boundary 120 are visual markings on liner 118 and are disclosed as facilitating staggered application of the lobes of the tape 100 to the user’s skin – para [0059]).
2nd ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image2.png
    613
    500
    media_image2.png
    Greyscale

Arbesman does not, however, explicitly disclose that the markings comprise numerical markings.
	Brenneman, however, teaches an adhesive overbandage which includes a release liner comprised of multiple parts which may be numbered to indicate the recommended order of removing the release liner parts (and thus the order for application of the parts of the bandage which covered by the different release liner parts) (see para [0043]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the release liner in Arbesman to comprise multiple parts which include numerical markings indicating an order in which the central and side portions of the release liner should be removed in order to facilitate stepwise application of the strip/tape, like the numbered release liners in Brenneman, in order assist with application of the device to a user’s body.
With respect to claim 7, Arbesman in view of Brenneman discloses the invention substantially as claimed (see rejection of claim 5) and Arbesman also discloses that the release liner (118) is perforated (perforated along boundary 120 – figs 5-6; para [0059]). Arbesman does not, however, explicitly disclose that the liner is perforated along a boundary between the central portion and the first plurality of fingers and the along a boundary between the central portion and the second plurality of fingers. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the perforations in the device of Arbesman in view of Brenneman to a location where they are along a boundary between the central portion and the first plurality of fingers and the along a boundary between the central portion and the second plurality of fingers since rearranging parts of an invention involves only routine skill in the art.
With respect to claim 8, Arbesman in view of Brenneman discloses the invention substantially as claimed (see rejection of claim 5) but Arbesman does not, however, explicitly disclose that the tape is configured to provide compression to a scar, leading to pressure delivered continuously to the scar. The strip 102 of Arbesman, however, is interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. The strip 102 in Arbesman is disclosed as being “highly stretchable” in at least one direction (para [0049]) and capable of stretching when adhered to skin during use (para [0053]). The stretchable nature of the material inherently is capable of providing compression in order to apply pressure continuously to an area undergoing treatment, such as a scar. Thus, the strip 102 of tape 100 of Arbesman is interpreted as being capable of providing compression to a scar, leading to pressure delivered continuously to the scar.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/26/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s cancellation of claims 9 and 10 has obviated the basis for these rejections which, therefore, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 4-5 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on page 5 have been fully considered but are not persuasive for at least the same reasons as provided above with respect to the rejections under 35 USC 102.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786